Citation Nr: 1131306	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-39 923	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for a left testicle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant had active service in the United States Army from December 1973 to December 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, granted service connection for bilateral hearing loss - assigning a zero percent disability rating - and denied the appellant's claim of entitlement to service connection for residuals of left epididymitis.

In October 2010, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a left testicle disorder is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 15, 2010, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal as to the issue of entitlement to an initial compensable evaluation for his service-connected bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his Substantive Appeal on the issue of entitlement to an initial evaluation in excess of zero percent for the bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

On October 15, 2010, the Veteran was afforded a Board videoconference hearing.  A transcript of the hearing testimony has been associated with the claims file.  The transcript of the hearing shows that the appellant withdrew his appeal for his claim of entitlement to an initial evaluation in excess of zero percent for the bilateral hearing loss disability.  (See Transcript at 2.)

That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  In addition, the Veteran submitted a signed, written statement to that effect that same day in a VA Form 21-4138.  Therefore, the appeal for that claim was withdrawn.  See 38 C.F.R. § 20.204.

Because the appellant has withdrawn his appeal as to the issue of entitlement to an initial evaluation in excess of zero percent for the bilateral hearing loss disability, there remain no allegations of errors of fact or law for appellate consideration as to that particular issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim for an initial compensable evaluation for the bilateral hearing loss disability, and the appeal must be dismissed.  Therefore, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of zero percent for the bilateral hearing loss disability is dismissed.



REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant underwent a service entrance examination in November 1973; the clinical evaluation of his genitourinary system was normal.  The appellant complained of painful testicles in January 1974; on physical examination the right testicle was mildly tender and there was no mention of the left testicle.  In June 1974, the appellant was noted to have a strain of the left and right testicles since an injury breaking horses.  In April 1975, the appellant complained of bilateral testicular pain times 16 months.  His pain was noted to be mostly on the right side and he was noted to have had acute epididymitis before entering the military.  On physical examination, there were no findings relating to the left testis.  In November 1975, the appellant was placed on profile for phimosis, chronic epididymitis, right and a sebaceus cyst of the scrotum.  That same month, he underwent a circumcision, a right epididymectomy and the excision of a scrotal cyst.  A June 1976 report indicates that the appellant had reported that he had suffered saddle horn trauma three years before.  The appellant underwent a service separation examination in November 1976; the associated report of medical history reveals that the appellant reported a right testicle condition that he got by breaking horses followed by a re-injury in service.

After service, the appellant sought service connection for the in-service removal of his right testis.  In a rating decision issued in October 1977, service connection was granted for the removal of the right testicle because, while it was stated that there was "no doubt that the Veteran had problems in the right testicular area before service", there was no evidence of any additional trauma in service and there was some doubt that the right orchiectomy was remedial in nature.  The Board notes that there were no in-service remedial procedures or other treatment performed on the appellant's left testicle.

The appellant underwent a VA medical examination in relation with his left testicular claim in September 2007; however, the Board finds that this examination is inadequate.  The examiner did not indicate whether or not the claims file was reviewed in conjunction with the examination and the examiner did not refer to the findings delineated in the service medical treatment records.  In addition, while the examiner rendered a diagnosis of chronic left epididymitis with pain and swelling, he did not give any opinion as to the onset date or the etiology of the left testicular pathology.  

Because of these deficiencies, there is no adequate probative medical opinion of record that addresses whether there is any relationship between the appellant's active military service and his development of the currently demonstrated left testis pathology.  Furthermore, as the VA medical opinion of record was based on an incomplete review of the appellant's medical records, it is of little or no probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, a new medical opinion is necessary to make determinations in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Here, clarification is needed concerning the possibility that the appellant's claimed left testicular disorder is etiologically related to some incident of service, including the in-service clinical findings relating to complaints of bilateral testicular pain or to the November 1975 surgical procedures (circumcision, right epididymectomy and excision of scrotal cyst).

As reflected in the February 2010 Supplemental Statement of the Case (SSOC), the RO denied the appellant's claim on the basis that the left testicular pathology existed prior to service and because there was no evidence that the condition was permanently worsened by service.  A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the RO has not determined whether there is clear and unmistakable evidence that a disorder of the left testis pre-existed the appellant's entry into active military service in December 1973.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  On remand, these deficiencies should be rectified.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements and the development of all potentially relevant evidence as to the issue on appeal, this case is REMANDED to the AMC/RO for the following:

1.  Contact the Veteran to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for his left testicle since 1976.  After securing the necessary release(s), obtain those records that have not been previously secured.  

In particular, obtain any VA inpatient and outpatient records not already in the claims file, especially those from January 2010 to the present.  Associate all records obtained with the claims file.

2.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results and be given opportunity to secure the records in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development is completed, arrange for the physician who performed the September 2007 VA examination to clarify and expand on the opinions rendered in the report.  Ask that physician to review the service medical treatment records, all private treatment records and all VA treatment records, and to state that this review was accomplished.  (If the September 2007 examining physician is unavailable, ask another appropriate physician to answer the questions.  If deemed necessary by the physician, schedule the Veteran for an examination.)

Ask the physician to define the term "epididymitis" and to discuss the etiology, onset, and clinical course of that condition in general, as well as how it applies to the Veteran's situation, to include his descriptions of the pre-service saddle injury and his symptoms during service and after his separation from service.

Ask the physician to offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's left testicle disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  In particular, the physician should state whether the Veteran's current pathology is related to any incident of military service, including his November 1975 in-service surgical procedures (circumcision, a right epididymectomy and the excision of a scrotal cyst), and to state the reasons for such an opinion.  The physician is to opine whether, based on what is medically known about causes or possible causes of testicular pathology, any signs or symptoms noted in service or within one year after service separation (in December 1976) were the first manifestations of the Veteran's current complaints.  

Specifically, the physician must address the questions of:

a.  Whether it is clear and unmistakable that the Veteran's current left testicle pathology pre-existed service; and if so, what evidence supports that conclusion.  If found to clearly and unmistakably pre-exist service, the examiner must opine, whether it is clear and unmistakable that any such left testicle disability was not aggravated by active service.  The 1973 saddle trauma should be discussed 

b.  Whether any current chronic left testicle disability is at least as likely as not etiologically related to the appellant's active service.  The in-service genitourinary surgical procedures should be discussed.

c.  Whether the appellant's current pathology of the left testicle is related to symptoms or signs he may have manifested in service (December 1973 to December 1976).

Note:  In assessing the relative likelihood as to origin and etiology of the Veteran's claimed pathology of the left testis specified above, the physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any such claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology of the left testis.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Then, review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion report.  If the report does not include fully detailed descriptions of all pathology and adequate responses to the specific opinion requests, the report must be returned to the providing physician for corrective action.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the left testicle disorder service connection issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


